Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 17-20 are pending.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 states in line 4, “fiber optic able”. This should read “fiber optic cable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9225454) in view of Hsiao (US 2021/0103117).
Regarding claim 17, Liu teaches a colorless multiplexer/demultiplexer (mux/demux) cable assembly, comprising: a 1:N optical splitter (Fig. 2, splitter 214); a N:1 optical combiner coupled side-by-side to the 1:N optical splitter (Fig. 2, combiner 212 side-by side to splitter 214); a first fiber optic cable comprising an input fiber and an output fiber, wherein the input fiber is optically coupled to an input of the 1:N optical splitter and the output fiber is optically coupled to an output of the N:1 optical combiner (Fig. 2, input fiber 218 and output fiber 216); a second fiber optical cable comprising N output fibers and N input fibers, wherein each of the N output fibers is optically coupled to an output of the 1:N optical splitter and each of the N input fibers is optically coupled to an input of the N:1 optical combiner (Fig. 2, N input and output fibers coupled between the mux/demux assembly 208 and the rack 204).
Although Liu teaches the cable assembly, Liu doesn’t explicitly show that the fibers are in a cable arrangement. 
Hsiao teaches a mux/demux cable assembly (Fig. 5, assembly 21) wherein the first input/output fibers and second input/output fibers are in a fiber optic cable arrangement (Fig. 5, assembly 21 is coupled to a first fiber optical cable 20 and second fiber optic cable coupled to the male optical fiber optic connectors; paragraph [0066], the optical fiber cable 20 has a plurality of optical fibers therein, and the optical fiber connectors 21 includes a plurality of male optical fiber connectors and a plurality of wavelength division multiplexing devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly taught by Liu and incorporate the fiber optic cable arrangement as taught by Hsiao so that two optical signals that are originally unidirectionally transmitted in different optical fiber cables can be bidirectionally transmitted in one optical fiber cable (Hsiao: paragraph [0010]).
Regarding claim 18, Liu in view of Hsiao teaches the colorless mux/demux cable assembly of claim 17, wherein Liu teaches the 1:N optical splitter is configured to receive an optical signal made up of N wavelength channels and split the optical signal N ways independent of wavelength (Fig. 2, splitter 214 receives N wavelength channels (dependent on the number of network elements 202) and split the optical signal into different respective wavelengths for each network element).
Regarding claim 19, Liu in view of Hsiao teaches the colorless mux/demux cable assembly of claim 17, wherein Hsaio teaches further comprising: a first duplex fiber optic connector coupled to a distal end of the first fiber optic able (Fig. 5, first connector 22); and N second duplex fiber optic connectors coupled to distal ends of the N input and N output fibers of the second fiber optic cable (Fig. 5, plurality of male fiber optic connectors coupled to 21), wherein: distal ends of the N input and N output fibers are arranged in N pairs, each of the N pairs including a distal end of one of the N input fibers and a distal end of one of the N output fibers; each of the N second duplex fiber optic connectors is coupled to a corresponding one of the N pairs (Fig. 5, plurality of male optic connector forms a pair as shown below; paragraph [0066], the optical fiber cable 20 has a plurality of optical fibers therein, and the optical fiber connectors 21 includes a plurality of male optical fiber connectors and a plurality of wavelength division multiplexing devices); 

    PNG
    media_image1.png
    229
    310
    media_image1.png
    Greyscale

and the N second duplex fiber optic connectors have a different form factor than the first duplex fiber optic connector (Fig. 5, male optical connector form factor and connector 22 have different form factors; paragraph [0066], the optical fiber cable 20 has a plurality of optical fibers therein, and the optical fiber connectors 21 includes a plurality of male optical fiber connectors and a plurality of wavelength division multiplexing devices; paragraph [0068], the optical connector 22 may be a multi-core optical connector coupled to a plurality of transceivers or a plurality of wavelength division multiplexing devices).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9225454) in view of Hsiao (US 2021/0103117) in further view of Cabling Installation & Maintenance (With New High-Density Fiber Connectors Comes Tier 1 Testing Challenges) hereon Cabling.
Regarding claim 20, Liu in view of Hsiao teaches the mux/demux cable assembly of claim 19.
Liu in view of Hsiao doesn’t teach wherein the first duplex fiber optic connector comprises a duplex CS fiber optic connector and each of the N second duplex fiber optic connectors comprises a duplex LC fiber optic connector.
Cabling teaches wherein the first duplex fiber optic connector comprises a duplex CS fiber optic connector (Section: CS and SN Connectors, paragraph 1, Designed for next generation 200 and 400 Gigabit applications, the CS duplex fiber connector introduced earlier this year delivers better insertion loss and return loss performance compared to traditional LC connectors) and each of the N second duplex fiber optic connectors comprises a duplex LC fiber optic connector (Section: But My Tester Has an LC Interface, Fig. 2, duplex LC is coupled to duplex CS connector; paragraph 3, If using an OLTS… designed for duplex testing (which greatly reduces test time and is the recommended tester for duplex systems), both LC connectors on the breakout cord connect to the OLTS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fiber optic connectors taught by Liu in view of Hsiao and incorporate the CS and LC connectors taught by Cabling since these connectors provide support for high speed applications designed for next generation 200 and 400 Gigabit applications thereby providing higher density in data centers (Cabling: Section: CS and SN Connectors).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637